DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 4/6/20, 4/1/21, and 5/5/21, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US PGPUB # 20150205539 A1) in view of Becker-Szendy (US PGPUB # 20110302446 A1).  

With respect to claim 1, the Moon reference teaches a data storage apparatus comprising: 
a volatile memory, the volatile memory including a region in which a zone mapping table and system information are stored and a random access zone suitable for random writes; (see fig. 1, write buffer 115; and paragraph 77, where a high-capacity DRAM [i.e. volatile memory] may be used as the write buffer 115; and paragraph 81, where a result of determining whether or not a pattern of a logical address LBA of data input in the write buffer 115 is random or successional may be used as a status of the write buffer 115. Since random data is frequently updated on the write buffer 115, it is unnecessary to prepare an erased block urgently [i.e. the random data is stored in the write buffer]) 
a non-volatile memory including a backup zone and a plurality of sequential zones suitable for sequential writes; (see fig. 1, non-volatile memory 120; and paragraph 81, where probability that continuative data is sequentially written at the write buffer 115 and is immediately programmed at the nonvolatile memory device 120 may be high. Thus, it is necessary to prepare an erased memory block urgently [and thus the sequential data is written to the blocks of nonvolatile memory device]) and 

	However, Moon reference does not explicitly teach wherein the controller is configured to back up data stored in the random access zone onto the backup zone based on a criterion and to recover the data stored in the backup zone into the random access zone when a state of the controller switches to an on state after power is off.
	The Becker-Szendy reference teaches it is conventional to have wherein the controller is configured to back up data stored in the random access zone onto the backup zone based on a criterion and to recover the data stored in the backup zone into the random access zone when a state of the controller switches to an on state after power is off. (paragraph 56, where in the volatile memory version, the volatile values can be restored after power cycle by either flushing the values to disk (e.g., using a 
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Moon reference to have wherein the controller is configured to back up data stored in the random access zone onto the backup zone based on a criterion and to recover the data stored in the backup zone into the random access zone when a state of the controller switches to an on state after power is off, as taught by the Becker-Szendy reference.
The suggestion/motivation for doing so would have been to allow saving and restoration of data during a power cycle.  (Becker-Szendy, paragraph 56)
Therefore it would have been obvious to combine the Moon and Becker-Szendy references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of Moon and Becker-Szendy references teaches the data storage apparatus according to claim 1, wherein the controller is configured to control the operation corresponding to the command using a physical address corresponding to the logical address as a start address when the logical address belongs to the sequential zone, and wherein the command is a write command or a read command. (Moon, paragraph 100, where a write operation of the write buffer 115' is first triggered at an address 00h. If write data is pushed, a write pointer WP corresponding to a write location increases. If write data is continuously pushed, the write pointer WP may increase up to 0Fh from 00h)
Claims 17-18 are the method implementation of claims 1-2 as shown above, and rejected under the same rationale.   

   3.   ALLOWABLE SUBJECT MATTER
Claims 3-16 and 19-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 3-16 and 19-29 would be allowable as noted above.  
        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-19 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137